Title: To John Adams from Benjamin Rush, 5 December 1809
From: Rush, Benjamin
To: Adams, John



my dear friend,

 Philadelphia Decemr: 5th: 1809
I picked up some time ago a magazine in which I met with a revival of the Old controversy concerning the divine Origin of Episcopal and Presbyterian Ordination carried on by Dr Hobart and Dr Mason of New York. After reading a few pages of it, I threw down the magazine with disgust, and committed the enclosed thoughts upon that Subject to paper. The partiality you have been pleased to express for some of my dreams, has induced me to send you a Copy of it. It may perhaps Afford some Amusement to your Parish Minister After he has drunk his glass of wine & smoked his segar at your table.
I have great pleasure in informing You, that my son who sailed from Philada for Glasgow on the 15th of July, and my daughter who with her husband & Children sailed from Quebec on the 10th: of July for Plymouth both arrived at their wished port on the same day August 29th—the day on which their brother was married to one of the most amiable & accomplished woman in this Country. A rare Coincidence on one day of family blessings, for which I desire to be devoutly thankful!—my son has been well received; in Edinr and is much pleased with every thing he has seen and heard in that part of the World.
I send you herewith a few numbers of the Aurora.
Excuse the Shortness of this letter. For some weeks past my lectures—the hospital, & my private practice have occupied every moment of my time. My Class amounts to 300, 250 of whom are students of medicine. The rest are graduates in medicine, Clergymen & private gentleman.
with love to your fire side in which my dear Mrs Rush joins I am Dr Sir ever / Yours
Benjn Rush
PS: Has the history prophecy (as you called it) contained in my last letter as yet become history?—


An illustration of the exclusive The Claims of the Episcopal and Presbyterian Churches to the divine origin of thier respective modes of ordination proved to be just extracted from a manuscript copy of J:S:s travels into the East.
“In travelling passing through a part of Asia Minor I came to a Village where, I found the first thing I heard of, was a Controversy between two Taylors which engaged the attention of all its inhabitants. One of them contended that he was the descendant of Dorcas who possessed from the twelve Apostles a patent for the exercise of that his business, and that he had an exclusive right to make all the Cloathes that His were worn in the village. His name was Peter. Another, whose name was John, contended that he had that right exclusively, and that he could show the patterns of coats, breeches, and pantaloons cut out by the hands of his Ancestor Dorcas with her own hands. The Contest between these two Taylors was carried on with great acrimony, and fury. They branded each other with opprobrious names. Peter called the Cloathes made by John “dish clouts,” While John insisted upon it that all the Cloathes made by Peter were composed of “Old rags” that had belonged to a noted prostitute known by the name of the Whore of Babylon. Such was the rancour with which they disputed About thier exclusive patents for thier respective trades, that they would neither eat, nor drink with each Other, nor enter into each Others houses. Peter did not even acknowledge John to be One of the Craft, but always spoke of him by the name of the “Dish clout maker.” Besides these two Taylors, there were several Others who worked at the trade, who did not pretend to be the heirs or Successors of Dorcas, but who by long practice had become as neat Workmen as Peter and John. These persons were treated with equal the same contempt and obloquy by both of them, and Peter that he did John treated John. but I remarked that the inhabitants of the village in spite of notwithstanding all the two Taylors said against the Ancient rights, & Skill of each other, they that the inhabitants of the Village were all clad in a manner equally comfortable and decent, Although the Cloathes of some of them were a little more costly than Others. In contemplating the dispute between these two Taylors, and thier unhappy consequences, I could not help thinking how much more the Widows that wept over the Corpse of Dorcas, would have deplored her life, rather than her death, had they forseen the evils that the exercise of her trade would have brought upon this part of the World; and thou venerable Saint.! little didst thou think thy Charities would have become the Source of so much discord among thy followers, and that a monopoly of a trade, intended for the benefit of the whole human race, should have been claimed by any one of them. Descend gentle Spirit of benificence from thy blessed Abode, Where thou are now enjoying the rewards of thy liberal and pious labors, and heal, by thy presence and advice, the divisions that have taken place among the votaries of the Scissars and the thimble, and teach them, that thy art was not entailed in thy family, and that every Article of dress which completely covers those parts of the body which were intended to be concealed from the public eye, and which protects it from the inconveniences of heat, and Cold, is perfectly agreeable to the pattern by which thou didst make the Cloathes Coats, and garments for the poor of Joppa!”—

